Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of applicants’ amendments and remarks submitted August 16, 2021 is acknowledged. 

Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mannick et al. (US 20150140036 A1, IDS) in view of Shaw et al. (US 20130090367 A1), Rothberg et al. (US 20160235668 A1, IDS) and Wang et al. (“Adjuvant treatment with a mammalian target of rapamycin inhibitor, sirolimus, and steroids improves outcomes in patients with severe H1N1 pneumonia and acute respiratory failure,” Clinical Care Medicine, 2014, Vol. 42, No. 2, pp 313-321). 
Mannick et al. teach a method of promoting an immune response in a subject, particularly, a human comprising administering to the subject  an immune enhance dose of mTOR inhibitor, particularly, rapamycin. (paragraphs [0004] to [0005]), wherein the subject is infected with, or at risk for infection with, an influenza virus, e.g., an influenza A or B virus (paragraph [0061] –[0062]). The methods can be used to treat infection by a pathogen in a 
Mannick et al. do not teach expressly the employment of inhalation administration of rapamycin in a patients infected with influenza A. 
However, Shaw et al. further teach a method of reducing or inhibiting influenza virus replication comprising contacting a cell infected with an influenza virus with a compound, or composition comprising the compound, that targets one or more human host cell factors involved in influenza virus replication, in an amount sufficient to reduce or inhibit replication of the influenza virus, wherein the compound modulates or the expression and/or activity of one or more human host cell factors, particularly, FRAP1 (mTOR). Expressly disclosed compounds include sirolimus (rapamycin).  The compound may be in a dose effective to reduce or inhibit virus replication and to treat influenza virus infection or to reduce or inhibit a symptom or disease associated with influenza virus infection. See, particularly, the abstract, [0017], [0028], [0030],  [0031]. The influenza viruses include influenza A virus, such as H5N1 and H1 N1 
The compound may be administered in a pharmaceutical composition, wherein the composition may be any of the conventional known dosage forms, such as parenteral, intradermal, intramuscular, intraperitoneal, intravenous, subcutaneous, intranasal, epidural, oral, sublingual, intranasal, intracerebral, intravaginal, transdermal, rectally, by inhalation, or topically, particularly to the ears, nose, eyes, or skin. In a preferred embodiment, compound described herein is administered via the natural route of infection of the influenza virus against which the compound has antiviral activity. For example, it may be desirable to administer the compound into the lungs by any suitable route to treat or prevent an infection of the respiratory tract by an influenza virus. Pulmonary administration can also be employed, e.g., by use of an inhaler or nebulizer, and formulation with an aerosolizing agent for use as a spray. See, particularly, paragraphs [0348] to [0356]. The dosage amounts may be optimized by routine standard clinical techniques. The dosage amount is generally in the range of 1 microgram to 100 mg per kg of body weight. See, particularly, paragraphs [0369] to [0387]. Rothberg et al. discloses a method of administering rapamycin to lung by inhalation. The inhalation composition is in the form of an aqueous solution, a dry powder, or a mixture of one or more pharmaceutical acceptable propellants and a carrier. In one embodiment, the rapamycin is encapsulated in a pharmaceutically acceptable compound, material, or matrix. In one embodiment, the rapamycin is encapsulated in a liposomal formulation or a non-liposomal formulation. See, paragraphs [0062] to [0063]. Wang et al. discloses that adjuvant treatment with mammalian target of rapamycin inhibitor, sirolimus, and steroids improves outcomes in patients with severe H1N1 pneumonia and acute respiratory failure. Patients were treated with sirolimus 2mg/d for 14 days  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat patients diagnosed with or suspected of having influenza A virus infection with rapamycin by administering a rapamycin pharmaceutical composition through inhalation using a inhalation composition as disclosed by Rothberg et al.
A person of ordinary skill in the art would have been motivated to treat patients diagnosed with or suspected of having influenza A virus infection with rapamycin by administering a rapamycin pharmaceutical composition through inhalation using a inhalation composition as disclosed by Rothberg et al. because it is a preferred method for administering rapamycin directly to respiratory track for treating influenza infection and composition of rapamycin for inhalation administration has been known in the art. As to the “effective amounts” herein, note, the application defines that  “In some embodiments, an oral dosage of from about 0.5 to about 2 mg/day will have therapeutic efficacy, with all weights being calculated based upon the weight of the active compound, including the cases where a salt is employed. Typically, a dosage of from about 10 µg to about 200 µg/day can be employed for pulmonary delivery via inhalation.”  See, paragraph [0047], page 13 bridging to page 14 of the specification herein. Mannick et al. discloses the effective amounts of  mTOR inhibitor (rapamycin) is in the range of 0.005 to 1.5 mg once per day, particularly 0.5 mg once per day (immediate release dosage). See, paragraph [0040]; or is in the range of 0.015 to 4.5 mg once per day, particularly 1.5 mg once per In re Boesch and Slaney (CCPA) 204 USPQ 215.  Further treatment of patients infected with influenza A with rapamycin would have been reasonably expected to suppress/inhibit the replication of the virus and reduce the risk of progressing to viral pneumonia since the treatments has been known to inhibit the replication of the virus and reduce the symptoms of the viral pneumonia. As to claims 20 and 21, reciting a mechanism of the antiviral action: “by a targeted blockage at two points,” “within a FGFR/Akt/P13K/mTOR pathway,” the recitation do not materially affecting the claimed method. The instant claims are directed to effecting a biochemical pathway with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (influenza A viral infection) for the compounds, e.g., rapamycin, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical  functions. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Response to the Arguments
Applicants’ amendments and remarks submitted August 16, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. The rejections under 35 U.S.C. 102 set forth in prior office action has been withdrawn in view of the amendments.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach that the mTOR inhibitors, particularly, rapamycin, are useful in treatment influenza A viral infection through various mechanisms, such as promoting an immune response or through host cell factors, and the inhalation delivery to infected site has been known in the art for many advantage. Further rapamycin has been particularly known for its delivery through inhalation. Thus, possessing the teachings of the prior art, one of ordinary skill in the art would have been motivated to treat those having influenza A viral infection with a mTOR inhibitor, such as rapamycin through inhalation delivery and with a reasonable expectation that the administration would inhibit/suppress the  replication of the virus and thereby reducing the risk of viral pneumonia.
Applicants contend that Mannick reference merely teach a “low, immune enhancing dose of mTOR inhibitor and did not teach “the effective amount inhibits replication of influenza A virus”. The examiner note, as explain in above rejection, the “low dose” of Mannick  actually encompasses the “effective amounts” herein required.  
Applicants further contend that Shaw teach eighty four of human host cell factors, and mTOR (FRAP1) is only one of them. Applicants argue that one of ordinary skill in the art would In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so are found both in the references themselves and in the knowledge generally available to one of ordinary skill in the art.
Particularly, the Mannick et al. teach that mTOR inhibitor would fight the influenza A viral infection through enhancing the immune response. Shaw et al. further teach that mTOR 
As to  the remarks that Shaw discloses inhalation among an exhaustive list of modes  of administration, the examiner again point out that the prior art as a whole teach the benefit and superiority of direct administration of the drug to lung, and inhalation is a particular known delivery method for rapamycin. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627